internal_revenue_service date number info release date uil conex cc tege eoeg et1 dear we apologize for the delay in responding to your date letter to mr david c williams inspector general department of treasury on behalf of your asked about recent guidance on constituent the application of employment_taxes to incentive stock_options and options granted under an employee_stock_purchase_plan as you requested we responded directly to our response we have enclosed a copy of we hope the information given to assistance please call at is helpful if you need further sincerely marie cashman acting assistant chief_counsel exempt_organizations employment_tax government entities office of division counsel associate chief_counsel tax exempt and government entities enclosure internal reveue service number info release date uil date conex cc tege eoeg et1 dear we apologize for the delay in responding to your date letter to options and options granted under a qualifying_employee stock purchase plan about the application of employment_taxes to incentive stock asked us to respond directly to you you specifically asked about the recently issued proposed guidance on the application of employment_taxes to statutory_stock_options which include incentive stock_options and options granted under qualifying_employee stock_purchase_plans for these purposes employment_taxes refer to the federal_insurance_contributions_act fica tax the federal_unemployment_tax_act futa_tax and income_tax_withholding obligations the application of employment_taxes to statutory_stock_options has been a longstanding issue on date the irs issued notice_2001_14 i r b providing a temporary moratorium on the application of employment_taxes to statutory_stock_options this notice also announced the intent of the department of the treasury treasury and the irs to issue formal guidance in this area the moratorium applies to exercises of statutory_stock_options occurring before date and the sale or disposition of stock acquired pursuant to such exercises on date the irs issued proposed_regulations that would apply the fica and futa taxes at the time of exercise of a statutory stock_option but not impose income_tax_withholding obligations fed reg date in response to concerns about the administrative burdens that some employers may face in fulfilling their employment_tax obligations the irs simultaneously issued two notices that described proposed administrative rules the first notice proposed to waive any income_tax_withholding obligations that may arise at the time of sale or disposition of the stock acquired pursuant to the exercise of a statutory stock_option notice i r b employers would continue to be required to make reasonable efforts to report any ordinary_income arising at that time on employees’ forms w-2 the second notice proposed rules of administrative convenience intended to ease the burdens on employers and employees in administering the fica and futa taxes at the time of exercise of a statutory stock_option notice i r b for example one of the proposed rules would allow the employer to deem all the wages paid during the calendar_year due to exercises of statutory_stock_options to occur on one date during the calendar_year resulting in one annual tax calculation and one annual payment the proposed guidance also requested comments the irs received over one hundred comments on a variety of topics including whether the application of employment_taxes to statutory_stock_options was a correct interpretation of the internal_revenue_code additional comments concerned the potential administrative burdens employers and employees may face in administering the payment of the taxes to give the treasury and the irs adequate time to consider these comments we issued another notice on date extending the moratorium on the application of employment_taxes indefinitely notice i r b copy enclosed therefore until further guidance the irs will not enforce the application of fica or futa taxes or impose income_tax_withholding obligations upon either the exercise of a statutory stock_option or the sale of stock acquired pursuant to the exercise of a statutory stock_option however this does not change an individual’s obligation to include appropriate amounts in income or an employer’s obligation to report the income to the individual notice_2002_47 also announces that if the treasury and the irs issue final regulations employers and employees will have at least two years to prepare to administer these taxes we hope this information is helpful if you have any further questions about the proposed guidance please contact at sincerely marie cashman acting assistant chief_counsel exempt_organizations employment_tax government entities office of division counsel associate chief_counsel tax exempt and government entities cc enclosure
